Title: To James Madison from George W. Erving, 13 July 1807
From: Erving, George W.
To: Madison, James



Sir,
Madrid, July 13th. 1807.

I had the honor to write you last on June 20th.; since then a Mr. Hollins of Baltimore has arrived at Barcelona & writes word that he has in his charge dispatches from you; but as he is in quarantine & Mr. Cevallos has therefore refused to grant him a passport; I do not expect to receive those dispatches till five or six weeks from this time.
I cannot at present add to what is said in my last letter upon the subject of the Spanish decree.  The purpose of this is to transmit to you copy of a note from Mr. Cevallos of the 8th. Inst. respecting an Act passed in the last Session of Congress for the establishing certain Custom-house regulations on the Waters of the Ohio & Mississippi; I have merely informed Mr. Cevallos that his Note shall be submitted to the President.
By a Special Courier last night this Government received official intelligence of the conclusion of an armistice between Russia & France on the 21st. Ulto., which together with the details of the movements which immediately preceded it, are published in an Extraordinary Gazette of today; herewith inclosed.
At the same time arrived news from Turkey of very great importance, but which has not been published.  It seems that the friends of the Russians & English there have succeeded in exciting a popular movement, or rather an insurrection of the Janisaries, which has been attended with most disastrous consequences.  The Emperor Selim has been obliged to abdicate; his brother Achmet (I think,) has taken the throne & compelled Selim to swallow Poison.  It is stated that the motive to this proceeding was the violation of the holy Law on the part of the Emperor, by suffering the affairs of the Musselmen to be directed, by infidels, & the infidels to be incorporated with the true believers in the military defence of the Country.  This however does not appear to be a sufficiently satisfactory account; it is more probable that the French discipline lately introduced may have excited the discontent of the Soldiery which led to this Catastrophe; it is further said that immediately after the revolution a decree was issued for the protection of the persons & property of all foreigners.
Had this intelligence reached the Armies previous to the Armistice, it certainly could not (on account of the desperate state of the Russian affairs) have prevented that measure; but it may nevertheless be expected to produce a considerable influence in the negotiations for peace; And if it shall be found that the loss of Selim is to be attended with a total change in the policy of the divan towards France; a change highly possible, supposing that the English should prosecute their plan of sending a very large fleet to the Dardanelles; then that change may diminish very  difficulties to a peace honorable & satisfactory to Russia,  France to unite with her in expelling the Turks from converting their Country into another fund of indemnities.  I have the honor to be, Sir, With the most perfect respect & Consideration, Your very obt. Servant,

George W. Erving

